Case 7:19-cr-01502 Document 95 Filed on 09/15/20 in TXSD Page 1 of 13

Ur ited States ™ stot +
Southern Dist ict ofa
Fires of Texas

UNITED STATES DISTRICT COURT SEP 15 2029
SOUTHERN DISTRICT OF TEXAS .
MCALLEN DIVISION David J. Bradley, Cleri:

UNTED STATES OF AMERICA §

§

y. § CRIMINAL NO. M-19-1502-S3

§
SYLVIA GARCES VALDEZ §
FRANCES SALINAS DE LEON
JOSE ADOLFO SALINAS

also known as “Fito”

SEALED THIRD SUPERSEDING INDICTMENT
THE GRAND JURY CHARGES:

COUNT ONE—FEDERAL PROGRAM FRAUD BRIBERY
Public Relations Contract

From at least June 4, 2018 and continuing through at least December 6, 2018, in the

Southern District of Texas, the defendant,
SYLVIA GARCES VALDEZ

did corruptly give, offer, or agree to give a thing of value to any person intending to influence and
reward an agent of the City of La Joya, a local government that received benefits in excess of
$10,000 pursuant to a Federal program involving a grant, contract, subsidy, loan guarantee, and
other forms of Federal assistance in 2018, in connection with any business, transaction, or series
of transactions of such state government and agency involving something of value of $5,000 or
more: namely, VALDEZ gave, offered, and agreed to give U.S. currency in the amount of
approximately $10,000 to Frances Salinas De Leon intending to influence and reward Jose Adolfo
Salinas, the elected City of La Joya Mayor, for his influence in granting a public relations contract
to the Defendant.

All in violation of Title 18, United States Code, Sections 666(a)(2) and 2.

J
Case 7:19-cr-01502 Document 95 Filed on 09/15/20 in TXSD Page 2 of 13

COUNT TWO—WIRE FRAUD
Public Relations Contract

From at least June 4, 2018 and continuing through at least December 6, 2018, in the

Southern District of Texas, the defendants,
SYLVIA GARCES VALDEZ
FRANCES SALINAS DE LEON
and
JOSE ADOLFO SALINAS
also known as “Fito”

did intentionally and knowingly devise a scheme and artifice to defraud and to obtain money and
property by means of false and fraudulent pretenses, representations, and promises in execution
and for the purpose of executing said scheme and artifice transmitted and caused to be transmitted

by means of wire communication in interstate and foreign commerce, any writings, signals,

pictures or sounds, namely the following emails:

 

 

 

 

 

 

DATE | WRITING FROM TO ]
June 8, 2018 Email francesanasalinas@gmail.com | chemgarces2187@icloud.com
June 8, 2018 Email francesanasalinas@gmail.com salinasfito@aol.com
June 8, 2018 Email francesanasalinas@gmail.com | chemgarces2187@icloud.com
June 11, 2018 Email chemgarces2187@icloud.com | francesanasalinas@gmail.com
June 13, 2018 Email chemgarces2187@icloud.com | francesanasalinas@gmail.com

 

 

 

 

 

 

In violation of Title 18, United States Code, Sections 1343, 1346, and 2

COUNT THREE—WIRE FRAUD
Cemetery Property Scheme

From in or about January 2016, and continuing through at least July 20, 2016, in the

Southern District of Texas, the defendant,
Case 7:19-cr-01502 Document 95 Filed on 09/15/20 in TXSD Page 3 of 13

JOSE ADOLFO SALINAS
alse known as “Fito”

did intentionally and knowingly devise a scheme and artifice to defraud and to obtain money and
property by means of false and fraudulent pretenses, representations, and promises in execution
and for the purpose of executing said scheme and artifice transmitted and caused to be transmitted
by means of wire communication in interstate and foreign commerce, any writings, signals,

pictures or sounds, namely the following emails:

 

 

 

 

 

 

 

DATE WRITING FROM TO
January 6, Email cityoflajoya@aol.com salinasfito@aol.com
2016 marysalinas7@yahoo.com
robertojackson43@gmail.com
February 9, Email robertojackson43 @gmail.com cityoflajoya@aol.com
2016

 

 

In violation of Title 18, United States Code, Sections 1343 and 2.

COUNT FOUR—WIRE FRAUD
La Joya Housing Authority Scheme

From in or about January 2017, and continuing through at least October 31, 2018, in the
Southern District of Texas, the defendant,
FRANCES SALINAS DE LEON
did intentionally and knowingly devise a scheme and artifice to defraud and to obtain money and
property by means of false and fraudulent pretenses, representations, and promises in execution
and for the purpose of executing said scheme and artifice transmitted and caused to be transmitted
by means of wire communication in interstate and foreign commerce, any writings, signals,

pictures or sounds, namely the following emails:
Case 7:19-cr-01502 Document 95 Filed on 09/15/20 in TXSD Page 4 of 13

 

 

 

 

 

 

 

 

DATE | WRITING FROM TO
February Email francesdeleon67@gmail.com salinasfito@aol.com
14, 2017°
June 1, Email lajoyahousingauthority@gmail.com cityoflajoya@aol.com
2017
June 2, Email lajoyahousingauthority@gmail.com
2017 -
salinasfito@aol.com
francesdeleon67@gmail.com

 

 

In violation of Title 18, United States Code, Sections 1343 and 2.

COUNT FIVE—WIRE FRAUD CONSPIRACY
Arcoiris Daycare Scheme

At all times relevant to this count, with dates, times, and amounts being approximates:
RELEVANT INDIVIDUALS AND ENTITIES
I. Defendant JOSE ADOLFO SALINAS (SALINAS) aka “Fito” was the City of La
Joya Mayor and President of the La Joya Economic Development Corporation (La Joya EDC)
from May 2011 to December 2019.
2. Defendant FRANCES SALINAS DE LEON (DE LEON) is the daughter of
SALINAS.
3. Defendant was the Director of Maintenance at the
La Joya Housing Authority from February 1, 2017, to November 2, 2018, while DE LEON was
purporting to be the Interim Executive of the La Joya Housing Authority. DE LEON hired
as the general contractor for the Arcoiris, LLC daycare project.
4, Person A and Person B owned Arcoiris, LLC, which is a children’s daycare located
in La Joya, Texas.

5. Person C is the owner of Company A located in Penitas, Texas.

4
Case 7:19-cr-01502 Document 95 Filed on 09/15/20 in TXSD Page 5 of 13

6. Person D was the La Joya City Administrator from July 2000 through June 30,
2019, and also served as the La Joya EDC Secretary throughout his time as the City Administrator.

7. Person E was a member of the La Joya Housing Authority (LJHA) Board and a
member of the La Joya EDC Board.

8. Subcontractor A was a subcontractor hired by DE LEON to do work
on the daycare.

GENERAL ALLEGATIONS
The La Joya Economic Development Corporation

9, The Texas Constitution, the laws of the State of Texas, and the charter of the City
of La Joya established ethical standards of conduct for elected public officials, including the La
Joya Mayor. These standards included an oath to faithfully execute the duties of the office of mayor
and to preserve, protect, and defend the Constitution and the laws of the United States and the
State of Texas. Accordingly, the Mayor owed a fiduciary duty to the City of La Joya, the
commission, and the people of the City of La Joya.

10. As Mayor of La Joya, defendant SALINAS owed a fiduciary duty to the City of La
Joya and to its citizens to perform the duties and responsibilities of his office free from corruption.
As an elected official in the State of Texas, SALINAS swore to uphold the United States
Constitution, the Texas Constitution, and the laws of the State of Texas and to faithfully execute
the duties of his office.

11. The La Joya EDC has a revolving loan program. The purpose of the La Joya EDC
is to foster economic growth to promote industrial, commercial and community development in
the City of La Joya and surrounding areas. The La Joya EDC is financially supported in part by

the United States Department of Agriculture’s Revolving Loan Program.
Case 7:19-cr-01502 Document 95 Filed on 09/15/20 in TXSD Page 6 of 13

12. The Mayor of La Joya serves as the Chairman of the La Joya EDC. The Chairman
of the La Joya EDC appoints additional members to the La Joya EDC Board.

13. The La Joya EDC is authorized to take official action only when a quorum—a
majority of the board members—is present. When a quorum is present, the board could act on a
majority vote.

14. In or about 2015, Person A and Person B learned of the loan program being offered
by the La Joya EDC.

15. In or about March 2016, Person A and Person B applied for and, the La Joya EDC
approved, an initial loan (“Loan 1”) in the amount of $217,000 for the Arcoiris daycare project.

16. On or about April 14, 2016, a loan agreement for Loan 1 was executed by
SALINAS, as the Chairman of the La Joya EDC, and Person A loaning $217,000 to Arcoiris, LLC
for the daycare project.

| 17. The checks listed in paragraphs 33, 35, and 37 were all checks issued by Compass
Bank and were processed outside of the state of Texas and, therefore, affected interstate commerce.

THE CONSPIRACY
18. From in or about November 2016, through in or about March 2018, in the Southern
District of Texas and elsewhere, the defendants,
JOSE SALINAS

also known as “Fito”
FRANCES SALINAS DE LEON

did knowingly combine, conspire, confederate, and agree together and with others known and
unknown to the Grand Jury, to devise and intend to devise a scheme and artifice to defraud and to

deprive, by means of material false and fraudulent pretenses, representations, and promises, and
Case 7:19-cr-01502 Document 95 Filed on 09/15/20 in TXSD Page 7 of 13

to transmit and cause to be transmitted by means of wire communication in interstate commerce,
any writings, signs, signals, pictures, and sounds for the purpose of executing the scheme and

artifice to defraud in violation of 18 U.S.C. § 1343.
THE SCHEME TO DEFRAUD

19. From in or about July 2017 through in or about March 2018, in the Southern District
of Texas, and elsewhere, the defendants, SALINAS, DE LEON, ., and others known
and unknown to the Grand Jury, devised and intended to devise a scheme and artifice to defraud
the City of La Joya and the La Joya EDC.

PURPOSE OF THE CONSPIRACY

20. | The purpose of the conspiracy was for, but was not limited to, SALINAS, DE
LEON, enriching themselves and others.

MANNER AND MEANS OF THE CONSPIRACY

21. |The manner and means by which the defendants carried out the conspiracy
included, but were not limited to the following:

22. In or about August 2017, DE LEON, on behalf of Person A and Person B, owners
of Arcoiris, LLC, requested a loan (“Loan 2”) from the La Joya EDC in the amount of
approximately $241,662 to complete the construction of the Arcoiris daycare. SALINAS voted to
approve the loan. The loan agreement, with Person A and Person B as guarantors, was purported
to have been signed on or about August 10, 2017.

23. In or about December 2017, DE LEON on behalf of Person A and Person B,
requested an additional loan (“Loan 3”) from the La Joya EDC in the amount of approximately
$99,500 for additional furniture and materials needed for the daycare. La Joya EDC Board

members SALINAS, Person D, and Person E, were present and approved the additional loan.
7
Case 7:19-cr-01502 Document 95 Filed on 09/15/20 in TXSD_ Page 8 of 13

24. DE LEON instructed to inflate billing invoices and instructed
some subcontractors to inflate their invoices to hide that DE LEON was being paid kickbacks with
money loaned to Arcoiris, LLC from the La Joya EDC.

25. From in or about 2017 through in or about 2018, DE LEON would write the

subcontractors checks from the account containing the money awarded to Arcoiris, LLC. to build

the daycare. In turn, DE LEON would give the check to. _ who would then give the check
to the subcontractor. ~ would then accompany the subcontractor to the bank to cash the
check. Once the subcontractor cashed the check, would take the cash back from the

subcontractor, and then return only a portion of the money from the check to the subcontractor.

26. Additionally, DE LEON embezzled U.S. currency from the Arcoiris, LLC bank

account, BBVA Compass Bank Acct ******2447, via cash withdrawals and ATM withdrawals.
OVERT ACTS

27. In furtherance of the conspiracy and in order to accomplish its objects, SALINAS,
DE LEON, ‘and their co-conspirators committed the following overt acts, among others,
in the Southern District of Texas and elsewhere:

28. On or about November 11, 2016, DE LEON drafted or caused to be drafted a Letter
of Authority giving DE LEON full authority over the daycare project, including its finances,
which was signed by Person B.

29, From on or about January 20, 2017, to on or about July 28, 2017, DE LEON
approved the payment of, and the the City of La Joya issued, approximately six checks from BBVA
Compass Bank Acct. ****9301 totaling approximately $85,608.94.

30. On or about January 20, 2017, DE LEON delivered a letter to the City of La Joya
requesting that DE LEON be paid $5,000 for her “Consulting and Management Assistance” in

8
Case 7:19-cr-01502 Document 95 Filed on 09/15/20 in TXSD Page 9 of 13

conjunction with Arcoiris, LLC. DE LEON was paid by the City of La Joya from BBVA Compass
Bank Acct. ****9301 with check no. 46653 on the same date.

31. On or about June 23, 2017, DE LEON informed the La Joya EDC that it would
take approximately $75,000 to finish the construction of the daycare. SALINAS, as the La Joya
EDC Chairman, voted to approve this additional loan.

32. On or about July 7, 2017, DE LEON submitted an invoice to Person A and Person
B charging them $5,000 for DE LEON’s work on the daycare. The invoice lists the following as
services performed: consulting, project manager, accounts receivable/payable, and any and all
matters pertaining to the building and operations of the new Arcoiris Daycare. On or about July
10, 2017, DE LEON was paid by the City of La Joya from BBVA Compass Bank Acct. ****9301
with check no. 46653.

33. On or about July 14, 2017, DE LEON caused the issuance of check no. 47838 by
the City of La Joya from BBVA Compass Bank Acct. ****9301 to Person C, in the amount of
$5,750 for testing electrical wiring, demolition on walls, and identifying electrical items that were
missing or needed to be fixed at the daycare. This check was deposited by Person C on or about
July 17, 2017.

34, On or about July 20, 2017, a new Loan Agreement for $75,000 was drafted but
never executed.

35. On or about July 20, 2017, DE LEON caused the issuance of check no. 47847 by
the City of La Joya from BBVA Compass Bank Acct. ****9301 to Company A, in the amount of
$33,400 as the first half of Company A’s estimate of $66,800 which included labor and materials

for electrical work. This check was deposited by Person C on or about July 21, 2017.
Case 7:19-cr-01502 Document 95 Filed on 09/15/20 in TXSD Page 10 of 13

36. On or about July 28, 2017, DE LEON . caused the issuance of check
no. 47870 by the City of La Joya from BBVA Compass Bank Acct. ****9301 to in the
amount of $11,670.74 for paint, equipment, and labor. deposited the check on or about

the same date.

37. On or about July 28, 2017, DE LEON caused the issuance of check no. 47871 by
the City of La Joya from BBVA Compass Bank Acct. ****9301 to Company A, in the amount of
$15,588 for miscellaneous expenses related to electrical work and deposited by Person C on or
about August 1, 2017.

38. On or about August 5, 2017, during a La Joya EDC meeting, SALINAS, as the La
Joya EDC Chairman, and DE LEON both rejected the suggestion to have an independent
contractor evaluate the financial requirements to finish the Arcoiris daycare project and the La
Joya EDC approved Loan 2 in the amount of $241,652.

39. In or about August 2017, two loan agreements for Loan 2 were drafted and were
purported to have been signed by SALINAS on or about August 10, 2017.

40. On or about August 10, 2017, DE LEON caused BBVA Compass Bank Acct
****E*IAAT to be opened for Arcoiris, LLC. The bank agreement listed DE LEON as a signatory
on the account.

Al. On or about August 10, 2017, check no. 47922 was issued by the City of La Joya
from BBVA Compass Bank Acct. ****9301 to Arcoiris, LLC in the amount of $100,000 as part
of Loan 2, and was deposited or caused to be deposited in BBVA Compass Bank Acct ******2447
by DE LEON on or about the same date.

42. On or about August 22, 2017, check no. 47961 was issued by the City of La Joya
BBVA Compass Bank Acct. ****9301 to Arcoiris, LLC in the amount of $56,053.06 as part of

10
Case 7:19-cr-01502 Document 95 Filed on 09/15/20 in TXSD Page 11 of 13

Loan 2, and was deposited or caused to be deposited in BBVA Compass Bank Acct ******2447
by DE LEON on or about the same date.
43. From on or about August 18, 2017, to on or about December 21, 2017,

received and deposited four checks from Arcoiris, LLC, thousands of dollars of which were kicked

back to DE LEON by to reward her for hiring
44. In or about August 2017, Subcontractor A was contacted by ~~ and was
asked by -, if he wanted to work on the project and to submit a proposal. Subsequently,

Subcontractor A submitted a proposal for $33,500 to complete “concrete work” for the Arcoiris
daycare project.

45, On or about August 11, 2017, DE LEON issued check no. 902 from BBVA
Compass Bank Acct ******2447 to Subcontractor A in the amount of $33,500. Of that check,

paid Subcontractor A approximately $23,000, and kept the remaining
$10,000.

46. On or about December 8, 2017, DE LEON requested additional money from the
La Joya EDC for the Arcoiris daycare project. SALINAS, as the La Joya EDC Chairman, approved
another subsequent loan to Arcoiris, LLC in the amount of $88,100.

47. On or about December 12, 2017, DE LEON presented an itemized list of items that
needed to be purchased and jobs that needed to be completed to the La Joya EDC. The itemized
list included, in part: refrigerator, washer, dryer, ice maker, stove, playground equipment, toilets,
water fountains, furniture, and computers and equipment. DE LEON requested Loan 3 in the
amount of $99,500 in order to purchase the items on the itemized list. SALINAS, as the La Joya

EDC Chairman, approved this additional amount.

1]
Case 7:19-cr-01502 Document 95 Filed on 09/15/20 in TXSD Page 12 of 13

48. On or about December 15, 2017, $99,500 (Loan 3) was deposited or caused to be
deposited by DE LEON in in BBVA Compass Bank Acct ******2447 on or about the same date.
49. Beginning on or about December 18, 2017, DE LEON removed cash from
Arcoiris’s bank account through cash withdrawals and ATM withdrawals:
a. Onor about December 18, 2017, DE LEON withdrew $7,000 cash.
b. On or about December 21, 2017, DE LEON withdrew $2,000 cash.
c. Onor about December 26, 2017, DE LEON withdrew $5,000 cash.
d. On or about January 2, 2018, DE LEON withdrew $3,000 cash.
e. On or about January 20, 2018, DE LEON withdrew $10,000 cash.
f. On or about January 24, 2018, DE LEON withdrew $7,000 cash.
g. On or about February 2, 2018, DE LEON withdrew $1,500 cash.
h. On or about February 12, 2018, DE LEON withdrew $500 cash via ATM.
i. On or about February 15, 2018, DE LEON withdrew $500 cash via ATM.
j. On or about February 16, 2018, DE LEON withdrew $2,000 cash.
All in violation of Title 18, United States Code, Section 1349.

NOTICE OF CRIMINAL FORFEITURE
18 U.S.C. § 981(a)(1) and 28 U.S.C. § 2461(c)

Pursuant to Title 18, United States Code, Section 981(a)(1), and Title 28, United States
Code, Section 2461(c), the United States gives notice to the defendants,
SYLVIA GARCES VALDEZ
FRANCES SALINAS DE LEON

JOSE ADOLFO SALINAS
also known as “Fito”

12
Case 7:19-cr-01502 Document 95 Filed on 09/15/20 in TXSD Page 13 of 13

that upon conviction for the offenses in this Indictment, all property, real or personal, which
constitutes or is derived from proceeds traceable to such offense, is subject to forfeiture.
Property Subject to Forfeiture

The property subject to forfeiture as to Counts One and Two is approximately $22,000; the
property subject to forfeiture as to Count Three is approximately $235,000; the property subject to
forfeiture as to Count Four is at least $50,000; and the property subject to Count Five is at least
$105,000. In the event that a condition listed in Title 21, United States Code, Section 853 exists,
the United States will seek to forfeit any other property of the defendant in substitution up to the
total value of the property subject to forfeiture. The United States may seek the imposition of a

money judgment.

A TRUE BILL

-~ 4a
c. 3

FOREPERSON

 

RYAN K. PATRICK
UNITED STATES ATTORNEY

A Pw

ASSISTANT UNITED STATES ATTORNEY

 
